PER CURIAM.
This cause is before us on appeal of the judge of compensation claims’ denial of wage-loss benefits. Although we find there was competent, substantial evidence to support the judge’s determination that claimant did not perform a valid work search, we are compelled to reverse because the record reflects that the employer and carrier did not provide wage-loss forms or otherwise inform appellant of his obligation to perform a work search until December 8, 1988. This was required before benefits could be denied for failure to perform a valid work search. Rios v. Fred Teitelbaum Construction, 522 So.2d 1015 (Fla. 1st DCA 1988); Ninia v. Southwest Bottlers, 547 So.2d 966 (Fla. 1st DCA 1989). Accordingly, we reverse with directions that wage-loss benefits be awarded through December 8, 1988. The judge shall consider claimant’s entitlement to any appropriate costs, interest, or fees. Because claimant’s reply brief acknowledged that penalties would not be due upon reversal, the judge shall not consider any penalties, award.
BOOTH, NIMMONS and ZEHMER, JJ., concur.